DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the core/sheath viscosity ratio is from 1:1 to 5:1 at a shear rate of 1,000/s to 5,000/s.”  It is unclear how the viscosity is measured and what type of viscosity is used in calculation of the viscosity ratio.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4 and 6-8  are rejected under 35 U.S.C. 102((a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Claasen et al. (US 2011/0003524 A1).

Regarding claims 1 and 6-7, Claasen et al. (“Claasen”) teaches a bicomponent fiber comprising at least one ethylene/α-olefin interpolymer, wherein 

With regard to a core as claimed, Claasen teaches that the interpolymer comprising the bicomponent fiber preferably has a density of 0.895 g/cc or below and/or a melt index of 15 g/10 minutes and above, preferably in from about 20 to about 30 grams/10 minutes ([0020] and [0183]-[0184]).  Claasen teaches that, preferably, the bicomponent fiber comprises a sheath/core structure, where the interpolymer comprises the core of the fiber ([0021] and [0286]).  

With regard to a sheath as claimed, Claasen further teaches that the majority polymer component of at least one layer of the structure comprises a blend comprising propylene-alpha olefin copolymer with at least one styrenic block copolymer as described in U.S. Patent Application No. 60/753,225, which is incorporated by reference in its entirety in Claasen ([0084] and [0143]).  U.S. Patent Application No. 60/753,225 teaches a composition containing a propylene-alpha olefin copolymer (preferably, a propylene-based elastomer) and also containing a styrenic block copolymer (page 1 lines 29-31).  U.S. Patent Application No. 60/753,225 teaches the propylene-alpha olefin copolymer exhibiting a melt flow rate of between 0.1 and 50 g/10 minutes (page 2 lines 14-20).  U.S. Patent Application No. 60/753,225 teaches also that the propylene-alpha olefin copolymer typically comprises from 30 to 70 percent by weight of the total polymer composition (page 8 lines 15-22).  

With regard, to the claimed limitation “wherein the core/sheath viscosity ratio is from 1:1 to 5:1 at a shear rate of 1,000/s to 5,000/s,” the examiner notes 

	
Regarding claim 2, incorporated reference U.S. Patent Application No. 60/753,225 teaches that, preferably, the propylene-alpha olefin copolymers have a molecular weight distribution (MWD), defined as weight average molecular weight divided by number average molecular weight (Mw/Mn) of 3.5 or less, preferably 3.0 or less (page 18 lines 23-25).

Regarding claim 4, Claasen teaches that the core can comprise from about 40 to about 95 weight percent, preferably 85 to 95 weight percent, of the total composition of the bicomponent fiber([0021]).  Claasen also teaches that the sheath can comprise from about 5 to about 35% ([0021]).  

Regarding claim 8, Claasen teaches a spunbond fabric obtainable from or comprising the bicomponent fiber ([0013]).




Claims 1-2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Claasen et al. (US 2011/0003524 A1), as applied above, in view of Ilg et al. (US Patent No. 5,585,008). 

Regarding claims 1-2, 4 and 6-8, Claasen remains as applied above.  

In the event that Claasen is found not to teach wherein the core/sheath viscosity ratio is from 1:1 to 5:1 at a shear rate of 1,000/s to 5,000/s, Ilg is relied upon as applied below.

Ilg et al. (“Ilg”) teaches a method of separating two or more immiscible components from a multicomponent fluid stream thereof (Abstract).  Ilg  teaches that preferably, the shear temperature and the shear rate are sufficient to separate the immiscible components into a sheath/core configuration having a core portion and a sheath portion surrounding the core portion, and that most preferably, the core portion substantially contains the higher viscosity phase and the sheath portion substantially contains the lower viscosity phase. (col. 6 lines 50-56).  Ilg teaches that the shear rate at which the mixture is passed through the main flow channel preferably ranges from about 200 1/sec to about 1100 1/sec, more 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the bicomponent fibers of Claasen with a core portion substantially containing a higher viscosity phase and a sheath portion substantially containing a lower viscosity phase, at a shear rate of about 200 1/sec to about 1100 1/sec, in order to successfully obtain a sheath/core bicomponent fiber produced by separating immiscible components from a multicomponent fluid stream thereof, as taught by Ilg (Abstract, col. 6 lines 50-56, cols. 6-7 lines 63-1).  In addition, the claimed viscosity ratios would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize separation of the components, taking into consideration the operational parameters of miscibility of the components, the percent volume of the components in the mixture, the shear rate, the shear temperature, and the length of time for which the stream undergoes shear, as taught by Ilg (cols. 5-6 lines 57-8).



Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Claasen et al. (US 2011/0003524 A1) in view of Ilg et al. (US Patent No. 5,585,008), as applied to claim 1 above, further in view of Kawakami et al. (US 2014/0066873 A1). 

Regarding claim 3, Claasen in view of Ilg does not explicitly disclose wherein the propylene-based elastomer has a Mz/Mw of 1.5 to 2.5, where Mw is the weight average molecular weight and Mz is the z average molecular weight.

However, Kawakami teaches crimped conjugated fibers wherein a cross section of the fiber includes at least two portions: a portion (a) and a portion (b ); the portion (a) includes an olefin polymer (A) and the portion (b) includes an olefin polymer (B); the olefin polymer (A) differs from the olefin polymer (B) in at least any one of Mz/Mw, melting point and MFR (Abstract).   Kawakami teaches that the core is the portion (a) formed of the olefin polymer (A) and the sheath is the portion (b) formed of the olefin polymer (B) ([0089] and [0097]).  Kawakami teaches that the propylene polymer (B1) for forming the portion (b) preferably has a ratio (Mz/Mw) of Z-average molecular weight (Mz) to weight average molecular weight (Mw) of 2.0 or more, preferably in the range of 2.1 to 4.5 ([0038] and [0041]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the propylene-based elastomer of Claasen in view of Ilg with an Mz/Mw of 2.0 or more, preferably in the range of 2.1 to 4.5, in order to precisely adjust fiber crimp properties, and/or to obtain a crimped conjugated fiber having excellent crimp properties, as suggested by Kawakami (Abstract, [0041] and [0056]).

Regarding claim 5, Kawakami teaches wherein the sheath is the portion (b) formed of the olefin polymer (B) ([0089], also see [0088] or Examples 1-3).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dawes et al. (US 4,485,062) teaches using a low viscosity liquid to form a sheath on a molten polymeric core.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789